Citation Nr: 1228431	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-22 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by symptoms of recurrent fevers and night sweats.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 6, 1978 to March 3, 1979; from February 8, 1985, to February 24, 1985; and from June 27, 1987, to July 11, 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.

The Veteran and his wife, F. H., testified at a hearing before a Veterans Law Judge (VLJ) of the Board, via videoconference, in June 2010.  A transcript of that hearing is of record.

The Board previously remanded the Veteran's appeal in August 2010 to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  However, because the Veteran has requested a new hearing, as described below, this appeal is again remanded to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to pursue further development in this case, per the Veteran's request, to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.

The VLJ who presided at the Veteran's June 2010 hearing is no longer employed by the Board.  VA laws and regulations require that a VLJ who presides over an appeal hearing must participate in the adjudication of all issues addressed in such hearing.  See 38 U.S.C.A. § 7107(c) (West 2002 & 2011); 38 C.F.R. § 20.7007 (2011).  

In a letter dated in June 2012, the Veteran was offered the opportunity to appear at another hearing before a Board VLJ.  In a response received by VA in June 2012, the Veteran indicated that he wished to appear for a new Board hearing.  He specifically indicated that he would like to appear either before a Board VLJ at his local office (Travel Board hearing) or for a hearing via videoconference, whichever could be scheduled first. 

As either a Travel Board hearing or a videoconference hearing would need to be scheduled by the RO, remand of this appeal is necessary in order for the RO to schedule the Veteran for the next available Travel Board or videoconference hearing before a Board VLJ.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Travel Board hearing or a videoconference hearing, whichever would be held first, at the earliest opportunity.  Whichever type of hearing is scheduled, notify the Veteran and his representative of the date, time, and location of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  Attach a copy of the hearing notice letter to his claims file.  

Thereafter, return the claims file to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


